      Case 1:19-cv-01658-CCC-CA Document 40 Filed 03/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN J. BARNOCKY,                          :   CIVIL ACTION NO. 1:19-CV-1658
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
             v.                            :
                                           :
E. BRADLEY, et al.,                        :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 2nd day of March, 2021, upon consideration of defendants’

motion (Doc. 21) to dismiss or, in the alternative, for summary judgment, and the

parties’ respective briefs in support of and opposition to said motion, and for the

reasons set forth in the accompanying Memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 21) for summary judgment is GRANTED.

      2.     The Clerk of Court is directed to ENTER judgment in favor of
             defendants and against plaintiff.

      3.     The Clerk of Court is further directed to CLOSE this case.

      4.     Any appeal from this order is DEEMED frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
